UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7584


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMIE LAMONT BUCHANAN, a/k/a JB,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:93-cr-00039-GCM-3)


Submitted:    December 15, 2009            Decided:   December 21, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jamie Lamont Buchanan, Appellant Pro Se.     Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jamie    Lamont       Buchanan    appeals    the       district      court’s

order denying his motion for a reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006).              We have reviewed the record and

find   no   reversible      error.      Accordingly,          we    affirm    for   the

reasons     stated   by     the    district     court.         United      States    v.

Buchanan, No. 3:93-cr-00039-GCM-3 (W.D.N.C. Aug. 12, 2009).                          We

dispense     with    oral    argument        because    the        facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                         2